Title: From George Washington to Simeon DeWitt, 4 November 1781
From: Washington, George
To: DeWitt, Simeon


                  
                     Sir
                      4 November 1781
                  
                  To Simeon Dewitt Esqr. Geographer to the ArmyYou will have the Road from Williamsburg by the way of Ruffens ferry, King William Court House and Todds bridge to the Bolling Green—or its junction with the Hanover Road Surveyed.
                  You will Survey the Road from Todds bridge to Port Royal—thence to Hooes ferry—and from Hooes ferry on the Maryland side through Portobacco Piscataway—and the best & most direct Road from thence to Baltimore.
                  The Road from Bladenssburg to Baltimore is also to be Surveyed, and a correct & connected Map of the Roads from Kings ferry to York, made out & delivered to me at Philadelphia or the North River.
                  You will receive a Warrant on the Qr Master General for the Sum of Twenty pounds in Specie towards defraying your expences—And all Qr Masters and Commissaries are hereby requested to Furnish you with Provisions forage & other Aids.  Given at Head Qrs near York this 4th day of Novr 1781.
                  
                     Go: Washington
                  
               